723 N.W.2d 875 (2006)
Odessa HALLMAN, Personal Representative of the Estate of Leonard Hallman, Jr., Deceased, Plaintiff-Appellant,
v.
HOLY CROSS HOSPITAL OF DETROIT, d/b/a St. John Northeast Community Hospital, Nadimpalli Raju, M.D., Community Case Management, and Essie L. Moore, MSW, Defendants-Appellees, and
Latham Adult Foster Care Home, L.L.C., Defendant.
Docket No. 132120. COA No. 262527.
Supreme Court of Michigan.
November 29, 2006.
On order of the Court, the application for leave to appeal the August 10, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.